COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-271-CV
 
 
DC 
BLUES                                                                            APPELLANT
 
V.
 
TEAMSTER 
LOCAL 767                                                          APPELLEES
AND 
TEAMSTER UNION
 
 
------------
 
FROM 
THE 153RD DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
DC Blues appeals from the trial court’s judgment signed July 26, 2004.  
No postjudgment motion was filed to extend the appellate deadline.  
Therefore, Appellant’s notice of appeal was due August 25, 2004.2  It was not filed until August 30, 2004.  No 
motion to extend the time for filing the notice of appeal was filed, but under Verburgt,3 when a notice of appeal is filed within fifteen days after 
its due date, we imply a corresponding motion to extend the time for filing the 
notice of appeal.4   Appellant still has 
the burden, however, to offer a reasonable explanation for filing the notice of 
appeal late.5
        Because 
the notice of appeal was untimely, we sent a letter to Appellant requesting a 
response showing a reasonable explanation for the late filing of the notice of 
appeal, as it appeared we lacked jurisdiction.  We did not receive a 
response.  Because Appellant failed to offer a reasonable explanation for 
filing its notice of appeal late, we dismiss this case for want of jurisdiction.6
 
 
                                                                  PER 
CURIAM
  
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
DELIVERED: 
December 9, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
See Tex. R. App. P. 26.1.
3.  
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
4.  
See Tex. R. App. P. 
10.5(b), 26.3 (providing appellate court may extend deadline if motion 
requesting extension and notice of appeal are filed within 15 days after 
deadline).
5.  
See Tex. R. App. P. 
10.5(b); see also Verburgt, 959 S.W.2d at 617 (remanding to court of 
appeals for determination of whether Verburgt offered a reasonable explanation).
6.  
See Tex. R. App. P. 25.1, 
26.1 (providing, together, that appellate court has jurisdiction over timely 
filed notice of appeal), 42.3(a), 43.2(f).